Citation Nr: 0126717	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  00-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a dental and gum 
disorder, claimed as "trench mouth."

3.  Entitlement to service connection for bilateral frostbite 
of the feet.

4.  Entitlement to service connection for bilateral frostbite 
of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from December 1958 to December 
1960.

This matter arises on appeal from a rating decision in which 
the regional office (RO) denied entitlement to service 
connection for asthma, bilateral frostbite of the feet, 
bilateral frostbite of the hands, and a dental and gum 
disorder claimed as due to in-service incurrence of "trench 
mouth."

The issues of entitlement to service connection for 
disability associated with bilateral frostbite of the feet 
and bilateral frostbite of the hands are the subjects of the 
Remand which follows this decision.


FINDINGS OF FACT

1.  At the time of his medical examination for entry into 
service in December 1958, an examiner noted that the veteran 
had a medical history of asthma, which was not considered 
disqualifying for service.

2.  The veteran's disability from asthma did not worsen 
during his active military service.

3.  The veteran has gingivitis.

4.  The veteran was discharged from active duty service in 
December 1960 after more than 180 days of such service.

5.  There is no indication that the veteran had or completed 
treatment for periodontal disease within 90 days prior to his 
release from active duty.

6.  The veteran filed a claim for service connection for a 
dental disorder in August 1999.

7.  The veteran has not had dental trauma.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
asthma.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  The veteran has not submitted a claim for service 
connection for compensation purposes for a dental disorder 
upon which relief may be granted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.381 (2001).

3.  The veteran has not submitted a claim for service 
connection for treatment purposes for a dental disorder upon 
which relief may be granted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  A preexisting disease or injury 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).


I.  Service Connection for Asthma

The veteran has current disability from asthma.  Department 
of Veterans Affairs (VA) outpatient treatment records dated 
in January 2000 show treatment for asthma with albuterol and 
Atrovent.  A chest X-ray taken in February 2000 was 
interpreted as showing findings consistent with a history of 
asthma.

In a May 2000 rating decision, the RO denied entitlement to 
service connection for asthma.  The RO's rating board 
reasoned that the veteran had asthma prior to his entry into 
service and that his disability from the respiratory disorder 
did not worsen during such service.

In this case, the record contains clear and unmistakable 
evidence that the veteran's asthma existed prior to his entry 
into service.  Service medical records document that the 
veteran reported a history of asthma at the time of his 
medical examination for entry into service.  An examiner 
noted the history and reported that the veteran was currently 
asymptomatic.  Medical records generated during the veteran's 
service show that he had an asthma attack in February 1959.  
An examiner noted that the veteran had had asthma all of his 
life.  The veteran was treated again in March 1959 for asthma 
with symptoms such as shortness of breath, cough, headache, 
rhinorrhea, and wheezing.  However, when examined by a 
physician, no indications of asthma were found.  The examiner 
noted an impression of upper respiratory infection.  
Subsequently dated service medical records do not show a 
recurrence of symptoms involving the veteran's respiratory 
system.  At the time of the veteran's medical examination for 
separation from service, he gave a history of asthma.  An 
examiner noted the history but reported that the veteran was 
currently asymptomatic.  On clinical examination, the 
veteran's lungs were normal.  A chest X-ray was negative.

Based on all of the foregoing evidence, the Board finds that 
the veteran had asthma prior to his active service.

The remaining question is whether the record contains 
competent medical evidence that the veteran's disability from 
asthma worsened during his active military service.

The Board finds that the record contains no competent medical 
evidence that indicates that the veteran's disability from 
asthma increased during his active military service.  In 
fact, there is no medical evidence that indicates the degree 
of disability prior to service or subsequent to service.  The 
veteran's own assertions that he had an increase in his 
disability during his active service are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence indicating aggravation of asthma 
during active service, the Board concludes that the claim 
must be denied.

II.  Dental and Gum Disorders

The veteran has claimed that he has current disability from a 
dental disorder that he incurred during his active military 
service.  Recently generated  medical records show that the 
veteran has gingivitis.  The veteran has attributed his 
claimed current disability from a dental and gum disorder to 
"trench mouth" incurred during his active military service.  
His service dental records show that he was treated for 
gingivitis.  In a letter dated in June 2000, a dentist 
reported that the veteran had excessive gingivitis and bone 
loss "dating back to a period in military service and an 
episode of trench mouth."

The question to be answered is whether the veteran has 
presented a legal claim for a VA benefit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  If he has not done so, his appeal 
must be denied.  As explained below, the Board finds that he 
has not submitted such a claim.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2001).  A claim for service connection for a dental 
disability is also a claim for outpatient dental treatment.  
Mays v. Brown, 5 Vet. App. 302 (1993).  After review of the 
record, it is determined that each issue must be separately 
discussed.

Initially, the Board notes that the regulations pertaining to 
service connection and rating of dental disorders were 
revised in October 1999.  However, the changes were not 
substantive in the context of this claim and therefore a 
consideration of the former and revised regulations is not 
required pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so).

A.  Compensation

The schedules for rating disabilities from dental disorders 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of alveolar process as a 
result of periodontal disease, since such loss is not 
considered disabling.  38 C.F.R. § 4.150 (2001).

The veteran is seeking service connection for periodontal 
disease; that is, gingivitis with bone loss.  Under current 
law and regulations, service connection for periodontal 
disease can be considered for treatment purposes only.  Under 
these circumstances, he has not submitted a claim upon which 
relief may be granted and his appeal must be denied.

B.  Treatment

Service connection may be granted for periodontal disease 
solely for the purpose of establishing outpatient VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether is was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b) (2001).  
The significance of finding a dental condition is due to 
service trauma is that the veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The veteran does not contend, nor do his service medical 
records show, that he sustained dental trauma during his 
active duty service.  Such records show that he was treated 
for caries and gingivitis.  However, dental treatment, or the 
lack thereof, does not constitute dental trauma for the 
purpose of obtaining VA outpatient dental treatment.  Woodson 
v. Brown, 8 Vet. App. 352 (1995); VAOPGCPREC5-97 (January 22, 
1997).  The Board finds that the veteran's disability from a 
dental disorder is not the result of in-service trauma.  
Therefore, he is not entitled to compensation or treatment on 
that basis.

Nonetheless, under certain circumstances a veteran might be 
entitled to treatment of a noncompensable, service-connected 
dental disorder.  However, the applicable regulation provides 
that for a veteran who was discharged from active military 
service prior to October 1, 1981, such veteran would be 
eligible for a one-time correction of the service-connected 
dental disorder if such veteran applied for such treatment 
within one year of his separation from service.  38 C.F.R. 
§ 17.161(b)(2)(i)(B) (2001).

As the veteran did not apply for VA treatment for any dental 
condition within one year after his separation from service 
in December 1960, he did not make a timely application for 
such treatment.  Therefore, his claim for service connection 
for treatment of a dental disorder must be denied.

While there is no evidence of record which indicates that he 
applied for VA outpatient dental care within one year of his 
discharge, a review of the file fails to reveal that he was 
properly informed of his ability to apply for VA outpatient 
dental treatment to complete his treatment.  The United 
States Court of Veteran Appeals (now the United States  Court 
of Appeals for Veterans Claims) has held that where there is 
no evidence that the veteran was notified of the application 
time limits for VA outpatient dental treatment, application 
time limits do not begin to run.  Mays v. Brown, 5 Vet. App. 
302 (1993).  However, the Court's holding in Mays pertained 
to an interpretation of a law implemented after the veteran's 
December 1960 discharge from service.  Such holding does not 
apply in this case.  At the time of the veteran's discharge 
from service, the Secretary of the Army was not legally 
required to advise a veteran concerning the availability of 
VA dental care.  Therefore, the notification requirements 
discussed in Mays do not apply in this case.

In summary, the veteran's claim for service connection for a 
dental and gum disorder, diagnosed as gingivitis and bone 
loss and claimed as being due to trench mouth, for purposes 
of compensation has no legal merit or entitlement under law.  
His claim for service connection for a dental disorder not 
related to trauma, including gingivitis and bone loss, was 
not timely filed.


ORDER

Entitlement to service connection for asthma based on 
aggravation during service is denied.

Entitlement to service connection for dental and gum 
disorders diagnosed as gingivitis and bone loss and claimed 
to be the result of trench mouth incurred in service is 
denied.


REMAND

The veteran also contends that he has current disability from 
a circulatory disorder that affects his hands and feet.  He 
specifically alleges that this disability is related to his 
active service.

Recently dated treatment records show that the veteran has 
had treatment for a circulatory disorder that was diagnosed 
as peripheral vascular disease, with symptoms such as 
cramping in his legs.  Also, a service medical record shows 
that the veteran sought treatment while in service due to 
pain in his toes associated with exposure to cold weather.  
The record also contains a statement from a fellow serviceman 
that tends to corroborate the veteran's assertions that he 
had pain in his hands and feet due to cold weather exposure 
while in service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that is his 
responsibility to report for the examinations and to 
cooperate in the development of the claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2000)

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
a circulatory disorder affecting his 
hands and/or feet.  The RO should take 
all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
cause of his claimed bilateral hands and 
feet circulatory disorder.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should express an opinion whether it is 
as likely as not that the veteran's 
disability, if any, from a circulatory 
disorder in his hands and/or feet, is 
related to a disease or injury, including 
cold exposure, during the veteran's 
active military service.  All indicated 
tests and diagnostic studies should be 
performed.  A discussion of the facts and 
the medical principles involved will be 
of considerable assistance to the Board.

3.  If the appellant or his 
representative has or can obtain evidence 
that supports his claims, such evidence 
must be submitted to the RO.  In 
particular, he or his representative 
should submit medical evidence that shows 
that the veteran incurred a circulatory 
disorder affecting his hands and/or feet 
during his service.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



